Citation Nr: 0507678	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.  He died in January 1999.  The appellant is 
the veteran's mother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This matter has been before the Board on two prior occasions.  
Initially, by a December 2002 determination, the Board denied 
the matter on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2003 Order, the Court vacated the 
December 2002 decision of the Board and remanded the matter 
for readjudication consistent with the Joint Motion for 
Remand.  The matter again came before the Board in December 
2003, at which time a remand was ordered for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Upon review of the claims file, the 
Board finds that the development described below must be 
accomplished prior to further adjudication by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 are warranted.  She 
asserts that the delay in diagnosing the veteran's squamous 
cell carcinoma as well as injury the veteran sustained during 
VA care caused additional disability to develop.  Subsequent 
to the December 2002 decision of the Board, the appellant 
submitted a statement from a registered nurse.  This 
statement reflects that the registered nurse reviewed the 
veteran's medical records provided by the appellant and 
concluded that 5 to 8 months of suffering which the veteran 
endured could have been relieved sooner and better with an 
earlier diagnosis.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The claims files should be forwarded 
to a VA oncologist so that an opinion can 
be obtained concerning whether it is at 
least as likely as not that additional 
disability resulted from the delay or 
misdiagnosis in treatment that the 
veteran received at the VA Medical 
Centers in Danville and Indianapolis.  
The examiner should address whether there 
was carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the treatment.  The 
examiner should also indicate whether 
there was any additional disability 
resulting from an event not reasonably 
foreseeable, such as being injured as a 
result of being dropped on the floor.  If 
additional disability resulted from any 
care, or lack thereof, or event not 
reasonably foreseeable, the examiner 
should indicate what effect this had on 
the veteran's demise.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


